Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 6, 2016                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151793 & (56)(58)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151793
                                                                     COA: 320033
                                                                     Kalamazoo CC: 2013-000062-FC
  MICHAEL DIABOLIS GRIFFIS,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the motion to include supplemental authority is DENIED.
  The application for leave to appeal the May 12, 2015 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 6, 2016
         a0503
                                                                                Clerk